147 Ga. App. 134 (1978)
248 S.E.2d 206
HATHCOCK
v.
NATIONAL BANK OF GEORGIA.
56019.
Court of Appeals of Georgia.
Submitted June 6, 1978.
Decided September 7, 1978.
Joseph M. Todd, Monroe Ferguson, for appellant.
Macey & Zusmann, Dennis M. Hall, for appellee.
SMITH, Judge.
After a proper motion and hearing, the court granted summary judgment in favor of National Bank of Georgia in its suit against Hathcock on two promissory notes. Hatchcock appeals, contending material issues of fact remain, but we affirm.
"The petitioner presented, prima facie, by the pleadings and [its] affidavit, that [it] was entitled to judgment on the promissory note. The respondent at that stage of the proceeding failed to come forward with any evidence so as to create an issue of fact to be decided by a jury." Meade v. Heimanson, 239 Ga. 177, 180-181 (236 SE2d 357) (1977). As we read the Meade case, once a prima facie showing has been made in favor of recovery on the *135 promissory note, the respondent must come forward with "specific facts showing that there is a genuine issue for trial." Id., p. 178. The bank's affidavit here made out a prima facie case for recovery on the notes; Hatchcock's responsive affidavit set forth not "specific facts," but conclusory allegations. More was required.
Judgment affirmed. Deen, P. J., and Banke, J., concur.